Powell, J.
1. The evidence was sufficient to authorize the verdict.
2. The excerpt from the charge of the court, when fairly construed, is not subject to the objection taken to it.
3. Where a defendant is charged with keeping intoxicating liquors on hand at his place of business, and there is evidence that liquors were found there, and the issue has been raised as to whether they were there with the defendant’s knowledge and consent, it is permissible for the State to show, as corroborative of the theory that the defendant was responsible for their presence, any fact or circumstance legitimately tending to show that the defendant was using the place as a “blind tiger,” or for the illegal sale of liquor. Where circumstantial evidence of the character above indicated is offered by the State and the objection of irrelevahey is made by the defendant’s counsel, it is permissible for the solicitor-general to state to the court that he expects to show that the defendant has been running a “blind tiger” at the place where the liquor was found'. The making of this statement, under these circumstances, is not improper, nor legally prejudicial to the accused, although the jury is present when the statement is made.
4. When an exception is taken to alleged improper remarks of the solicitor-general in the argument of the case, and the court qualifies it by the statement that he did not hear the remarks, and, therefore, can not say whether the ground is true or not, this leaves the ground unapproved and prevents its consideration by this court.

Judgment affirmed.